United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rocklin, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2240
Issued: June 1, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ hearing representative’s decision dated May 6, 2008 affirming the
finding that he had not established a recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability from March 24 to
April 18, 2007 causally related to the accepted November 14, 2000 employment injury.
FACTUAL HISTORY
On November 15, 2000 appellant, then a 39-year-old mail carrier, filed a traumatic injury
claim alleging that on November 14, 2000 he injured his lower back while lifting a tray of mail.
The Office accepted the claim for a lumbar strain. Appellant stopped work that day and returned
to light-duty work on May 7, 2001.

In a March 29, 2007 disability note, Dr. Youssery Y. Kelada, a treating Board-certified
family practitioner, requested that appellant be excused from work for the period March 25 to
April 19, 2007 due to back pain.
On April 26, 2007 appellant filed a claim for wage-loss compensation for the period
March 24 to April 18, 2007. The Office adjudicated the claim as one for a recurrence of
disability.
By letter dated April 3, 2007, the Office informed appellant of the evidence needed to
support his claim.
Appellant submitted an undated disability note and progress notes dated March 16 to
April 18, 2007 from Dr. Kelada, who indicated that appellant could return to work on
April 27, 2007. Dr. Kelada diagnosed leg and lower back pain and indicated that appellant could
return to modified work on March 16, 2007. On April 18, 2007 he diagnosed lower back pain
and lumbar radiculopathy.
By decision dated May 4, 2007, the Office denied appellant’s claim for recurrence of
disability.
On May 14, 2007 appellant requested an oral hearing before an Office hearing
representative, which was held on February 27, 2008. He submitted medical and factual
evidence for the period October 13, 2000 and March 5, 2008, including progress notes dated
March 29 and October 31, 2007 by Dr. Asish Ghosahl, a treating Board-certified psychiatrist and
neurologist, who reported that appellant was working a modified job full time. Dr. Ghosahl
stated that appellant related persistent pain symptoms radiating into the left lower extremity. A
neurological examination revealed reflexes 1+ of the deep tendons and no focal abnormalities.
Dr. Ghosahl diagnosed persistent left lumbar radiculopathy. He reported that appellant
continued to work full time in a modified job and neurological examination revealed no focal
abnormalities.
By decision dated May 6, 2008, the Office hearing representative affirmed the denial of
appellant’s recurrence claim.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.1 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force) or when the

1

20 C.F.R. § 10.5(x).

2

physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.2
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which he claims
compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.4 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.5 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.6
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.7 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.8 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.9
ANALYSIS
The Office accepted that appellant sustained a lumbar strain as a result of his
November 14, 2000 work injury. The record reflects that he was able to resume light-duty work
on May 7, 2001. Appellant stopped work on March 24, 2007 and claimed a recurrence of total
disability beginning that day. The Office advised appellant of the medical evidence needed to
establish his claim. However, appellant did not submit sufficient medical evidence to establish
that his disability was due to his November 14, 2000 lumbar strain.

2

Id. See J.F., 58 ECAB ___ (Docket No. 06-186, issued October 17, 2006).

3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

5

S.S., 59 ECAB ___ (Docket No. 07-579, issued January 14, 2008); Ricky S. Storms, 52 ECAB 349 (2001); see
also 20 C.F.R. § 10.104(a)-(b).
6

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

7

See Ricky S. Storms, supra note 5; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
8

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
9

See Ricky S. Storms, supra note 5; Morris Scanlon, 11 ECAB 384, 385 (1960).

3

In support of his of claim, appellant submitted treatment notes dated March 16 to
April 18, 2007 from Dr. Kelada, a treating Board-certified family practitioner, who indicated that
appellant was disabled for the period March 25 to April 19, 2007 due to back pain and that
appellant could return to work on April 27, 2007. On March 16, 2007 Dr. Kelada diagnosed leg
and lower back pain and indicated that appellant could return to modified work as of
March 16, 2007. On April 18, 2007 he again diagnosed lower back pain and lumbar
radiculopathy. Apart from noting that appellant had pain to his low back, Dr. Kelada did not
address how appellant’s symptoms as of March 16, 2007 were related to the accepted lumbar
strain of 2000. The treatment reports do not provide any discussion of how or why appellant’s
current low back condition precluded him from performing his light-duty assignment. Without
this pertinent information, Dr. Kelada’s notes are of limited probative value. They are
insufficient to establish that appellant experienced an employment-related recurrence of
disability.
The record also contains reports dated March 29 and October 31, 2007 from Dr. Ghosahl,
a treating Board-certified psychiatrist and neurologist. He noted that appellant related persistent
pain symptoms radiating into the left lower extremity. On October 31, 2007 Dr. Ghosahl
diagnosed persistent left lumbar radiculopathy symptoms. He noted that appellant continued to
work full time in a modified job. Dr. Ghosahl offered no opinion regarding appellant’s work
stoppage of March 24, 2007 or addressing the relationship between his current condition and the
accepted work-related injury of a lumbar strain. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.10 Dr. Ghosahl’s recent reports are insufficient to
establish that appellant’s work stoppage on March 24, 2007 was causally related to his accepted
November 14, 2000 lumbar strain.
The medical evidence does not demonstrate a change in the nature and extent of
appellant’s injury-related condition such that he was no longer able to perform his light-duty
assignment beginning March 24, 2007. The Office properly denied his recurrence claim.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained a recurrence of disability from March 24 to April 18, 2007 causally related to the
accepted November 14, 2000 employment injury.

10

A.F., 59 ECAB ___ (Docket No. 08-977, issued September 12, 2008).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 6, 2008 is affirmed.
Issued: June 1, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

